            Case 5:20-cv-03163-SAC Document 6 Filed 04/27/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

RICHARD GRISSOM,

               Plaintiff,

               v.                                              CASE NO. 20-3163-SAC

JORDAN BELL, et al.,

               Defendants.

                                MEMORANDUM AND ORDER

        Plaintiff filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Hutchinson Correctional Facility (HCF) in Hutchinson, Kansas. The Court granted

Plaintiff leave to proceed in forma pauperis.

        Plaintiff’s Complaint alleges personnel at HCF disregarded long-standing medical orders

to use double handcuffs with a larger cuff size when restraining Plaintiff due to his size and history

of injury. He claims HCF personnel began instead using regular handcuffs with two additional

links (extra-length cuffs) to restrain him starting on March 6, 2020 and continuing until April 12,

2020. Plaintiff lists 34 times he was restrained in this manner by different escorting officers, each

time experiencing significant pain. Plaintiff claims the use of the smaller cuffs violated the Eighth

Amendment prohibition against cruel and unusual punishment, constituting deliberate indifference

and excessive force. Grissom further asserts the change in handcuffs and discontinuation of daily

showers, which had been approved to help him deal with skin lesions and itching due to Lupus,

was in retaliation for a lawsuit he filed in this Court against personnel at the El Dorado Correctional

Facility.

        Plaintiff names as Defendants the following HCF personnel: Jordan Bell, Unit Team

Manager; Daniel Schnurr, Warden; Clay Vanhoose, Major; Raymond Stiggens, Segregation
                                                  1
          Case 5:20-cv-03163-SAC Document 6 Filed 04/27/21 Page 2 of 4




Lieutenant; Shawn Ashford, First Sergeant; Alan Carter, First Sergeant; Harold Alcorn, First

Sergeant; Nicholas Woodman, Sergeant; Dusty Michels, Corporal; Micah Eash, Corporal;

Christopher Loya, Corporal; John Anderson, Corporal; Thomas Jackson, Corporal; Keon Jackson,

Corporal; Ariel Noble, Corporal; Marc Morgan, Corporal; Devin Flowers, Corporal; Phillip Kern,

Corporal; Cody Reinert, Corporal; and Cole Derringer, Corporal. Plaintiff seeks compensatory

and punitive damages.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of HCF. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court

orders the appropriate officials of HCF to prepare and file a Martinez Report. Once the report has

been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

               (1)      The Clerk of Court shall serve Defendants under the e-service pilot program

       in effect with the Kansas Department of Corrections (“KDOC”).

               (2)      Upon the electronic filing of the Waiver of Service Executed pursuant to

       the e-service program, KDOC shall have sixty (60) days to prepare the Martinez Report.

       Upon the filing of that report, the AG/Defendant shall have an additional sixty (60) days

       to answer or otherwise respond to the Complaint.

               (3)      Officials responsible for the operation of HCF are directed to undertake a

       review of the subject matter of the Complaint:

                        a.     To ascertain the facts and circumstances;

                        b.     To consider whether any action can and should be taken by

               the institution to resolve the subject matter of the Complaint; and



                                                 2
          Case 5:20-cv-03163-SAC Document 6 Filed 04/27/21 Page 3 of 4




                       c.      To determine whether other like complaints, whether

                pending in this Court or elsewhere, are related to this Complaint and should

                be considered together.

                (4)    Upon completion of the review, a written report shall be compiled which

       shall be filed with the Court and served on Plaintiff. The KDOC must seek leave of the

       Court if it wishes to file certain exhibits or portions of the report under seal or without

       service on Plaintiff. Statements of all witnesses shall be in affidavit form. Copies of

       pertinent rules, regulations, official documents, and, wherever appropriate, the reports of

       medical or psychiatric examinations shall be included in the written report. Any recordings

       related to Plaintiff’s claims shall also be included.

                (5)    Authorization is granted to the officials of HCF to interview all witnesses

       having knowledge of the facts, including Plaintiff.

                (6)    No answer or motion addressed to the Complaint shall be filed until the

       Martinez Report required herein has been prepared.

                (7)    Discovery by Plaintiff shall not commence until Plaintiff has received and

       reviewed Defendant’s answer or response to the Complaint and the report ordered herein.

       This action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and

       26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.



                                                  3
  Case 5:20-cv-03163-SAC Document 6 Filed 04/27/21 Page 4 of 4




IT IS SO ORDERED.

Dated April 27, 2021, in Topeka, Kansas.


                                  s/ Sam A. Crow
                                  SAM A. CROW
                                  SENIOR U. S. DISTRICT JUDGE




                                     4
